Citation Nr: 9909339	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-04 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to 
October 1945 and from April 1946 to April 1960, and died on 
February [redacted], 1997.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death.  In her notice of disagreement, the appellant raised 
the issue of an increased rating for the purpose of accrued 
benefits.  This issue is not in appellate status and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
February 1997 due to squamous cell carcinoma of the oral 
cavity as an immediate cause of death and hypertension, 
stroke and chronic obstructive pulmonary disease as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

2.  At the time of the veteran's death, service connection 
had been established for subtotal gastrectomy and 
cholecystectomy.

3.  There is no competent medical evidence of record linking 
the squamous cell carcinoma of the oral cavity, first noted 
many years after service, to the veteran's period of active 
duty.





CONCLUSION OF LAW

The appellant has not submitted evidence of a well- grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.312, 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1997).

Initially, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has set forth the 
parameters of what constitutes a well grounded claim.

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Although the claim need 
not be conclusive, it must be accompanied by evidence.  The 
VA benefits system requires more than just an allegation; a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible. Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

More recently, the Court has emphasized that, in order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between in-service injury or disease and current 
disability in the form of medical evidence. Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Therefore, if a veteran has a 
current disability but there is no competent evidence linking 
this disability to service, the claim is not well grounded.  
Id.  In addition, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet.App. 223, 225 (1992).

Furthermore, although VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim 
when his claim is not well grounded, the VA may be obligated 
to advise a claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence which must be 
submitted with a claim for VA benefits.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet.App. 
91, 93 (citing Murphy, at 81) (1993).  However, more is 
required to establish service connection than proof of a 
disease or injury in service; there must be cognizable 
evidence showing (1) that the veteran has a current 
disability and (2) that his current disability is causally 
linked to his disease or injury that was incurred in service.  
See Watson v. Brown, 4 Vet.App. 309 (1993).


Factual Background

The veteran retired from active service in April 1960.  
Service connection for subtotal gastrectomy and 
cholecystectomy was established by rating decision dated in 
September 1979 and a 20 percent evaluation was awarded.  In 
June 1983 the Board denied the veteran's appeal of an RO 
decision that denied an increased rating for the subtotal 
gastrectomy and cholecystectomy and that denied the veteran's 
claim for a total rating based on individual unemployability.  
In June 1995 the RO again denied the veteran's increased 
rating claim.  By rating decision dated in January 1997 the 
RO granted an increased rating of 60 percent, the maximum 
rating under Diagnostic Code 7308, the code for the veteran's 
post gastrectomy residuals and cholecystectomy residuals.  
The veteran had not raised the issue of a total rating based 
on individual unemployability and had not submitted a notice 
of disagreement regarding his increased rating claim by the 
time he died in February 1997. 

The veteran died on February [redacted], 1997 while in a hospice 
unit of a VA medical center.  The death certificate lists the 
cause of death as squamous cell carcinoma of the oral cavity 
due to squamous cell carcinoma of the oral cavity.  
Hypertension, stroke and chronic obstructive pulmonary 
disease were listed as other significant conditions not 
resulting in the underlying cause of death.  An autopsy was 
not conducted.  Service connection was not in effect for 
hypertension, stroke or chronic obstructive pulmonary disease 
at the time of the veteran's death.  

The record is negative for a medical opinion linking the 
veteran's service-connected post gastrectomy residuals and 
cholecystectomy residuals to his death.

In a letter received in May 1997, the appellant states that 
when the veteran was admitted to hospice care the attending 
doctor was not familiar with the veteran or his medical 
background.  The appellant had to supply what medical history 
she could.  She also stated that incorrect information 
regarding the veteran had been put in the computer.  

The appellant's letter states "... the cause of death, heart 
attack, etc. it was explained to me as a lay person that when 
a human being has 80 percent of his stomach removed, the 
blood can not circulate to the brain, not to mention the 
oxygen, which is another vital factor.  The end results 
naturally contributed to heart attacks, strokes and many 
other symptoms that made his life miserable."  [Emphasis in 
original.]  She asked what better cause was there for the 
veteran to have had strokes, heart attacks and so on [than 
his service-connected disability].


Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1997).

Initially, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has set forth the 
parameters of what constitutes a well-grounded claim.

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Although the claim need 
not be conclusive, it must be accompanied by evidence.  The 
VA benefits system requires more than just an allegation; a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

More recently, the Court has emphasized that, in order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between in-service injury or disease and current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Therefore, if a veteran has a 
current disability but there is no competent evidence linking 
this disability to service, the claim is not well grounded.  
Id.  In addition, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet.App. 223, 225 (1992).

Furthermore, although VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim 
when his claim is not well grounded, the VA may be obligated 
to advise a claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence which must be 
submitted with a claim for VA benefits.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (citing Murphy, at 81) (1993).  However, more is 
required to establish service connection than proof of a 
disease or injury in service; there must be cognizable 
evidence showing (1) that the veteran has a current 
disability and (2) that his current disability is causally 
linked to his disease or injury that was incurred in service.  
See Watson v. Brown, 4 Vet. App. 309 (1993).

The appellant has argued that the veteran's death is related 
to service.  It is clear that he died from squamous cell 
carcinoma of the oral cavity.  However, there is no competent 
medical evidence which suggests that there is any etiological 
relationship between this disorder and any event in service 
or to a service-connected disability.  The evidence in 
support of the appellant's assertion that the veteran's death 
is linked to service consists solely of her statement.  As a 
lay person, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  She has not submitted any competent 
evidence linking the veteran's post gastrectomy residuals and 
cholecystectomy residuals, neither of which was first shown 
to be present until decades following service, to his periods 
of service.  

The Board has considered the appellant's letter in which she 
states that the cause of the veteran's death was a heart 
attack.  The letter also states that the appellant was told 
that the removal of so much of the veteran's stomach 
restricts blood circulation to the brain.  However, a 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 
(1995).  This is especially true where, as here, it is not 
clear that the appellant understands what the actual cause of 
death was (squamous cell carcinoma of the oral cavity rather 
than a heart attack).  Consequently, in the absence of 
competent evidence of medical causation, the claim is not 
well grounded, and must be denied.  








ORDER

The appeal based on a claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

